UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2012 WESTMORELAND COAL COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 001-11155 23-1128670 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9540 South Maroon Circle, Suite 200, Englewood, CO (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(855) 922-6463 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders was held at the Skybridge Conference Room at The Crowne Plaza Hotel, Billings, Montana, on May22, 2012. As of the close of business on the record date for the meeting, which was March26, 2012, there were 13,899,965 shares of common stock and 639,840 depositary shares outstanding and entitled to vote at the meeting. Each share of common stock and each depositary share was entitled to one vote per share. The final voting results for each of the proposals submitted to a vote of Company stockholders at the Annual Meeting are set forth below. 1. Proposal for the election of six directors to the Board of Directors to serve for a one-year term. The following directors were elected based on the votes listed below: Nominee For Withheld Broker Non-Vote Keith E. Alessi Michael R. D’Appolonia Gail E. Hamilton Richard M. Klingaman Jan B. Packwood Robert C. Scharp 2. Proposal for an advisory vote on executive compensation. The proposal passed on a vote of 5,481,846 in favor, which represented 97.21% of the votes cast on this proposal, 145,125 against, 11,951 abstentions, and 8,370,738 broker non-votes. 3. Proposal to approve the amendments to the Amended and Restated 2007 Equity Incentive Plan for Employees and Non-Employee Directors.The proposal passed on a vote of 5,471,294 in favor, which represented 97.02% of the votes cast on this proposal, 155,553 against, 12,075 abstentions, and 8,370,738 broker non-votes. 4. Proposal for the ratification of the appointment by the Audit Committee of Ernst & Young LLP as principal independent auditor for fiscal year 2012. The proposal passed on a vote of 13,977,514 in favor, 18,380 against and 13,766 abstentions. In light of the stockholder vote in 2011, the Company has determined that it will hold a non-binding advisory vote to approve the Company’s compensation of its named executive officers as disclosed in its annual meeting proxy statement (a “say-on-pay vote”) every year until it next holds a non-binding stockholder advisory vote on the frequency with which the Company should hold future say-on-pay votes, which vote will appear in the 2014 proxy statement. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMORELAND COAL COMPANY Date:May 23, 2012 By: /s/ Jennifer S. Grafton Jennifer S. Grafton General Counsel and Secretary -3 -
